Case 2:20-cv-01903-SPL Document 19-2 Filed 10/02/20 Page 1 of 3




                        Exhibit B
        Case 2:20-cv-01903-SPL Document 19-2 Filed 10/02/20 Page 2 of 3




                            UNITED STATES DISTRICT COURT
                                DISTRICT OF ARIZONA

 Mi Familia Vota, et al.,                                   No. 2:20-cv-01903-SPL

                      Plaintiffs,
                                                   DECLARATION OF NATHAN SPROUL
 v.                                                 IN SUPPORT OF THE REPUBLICAN
                                                      COMMITTEES’ MERITS BRIEF

 Katie Hobbs, in her official capacity as the
 Arizona Secretary of State,

                      Defendant.



       I, Nathan Sproul, state the following based on my personal knowledge:

       1.     I am over 18 years of age and competent to make this Declaration.

       2.     I am the founder and Managing Director of Lincoln Strategy Group (“LSG”),

a political consulting firm based in Tempe, Arizona. LSG has served over 1,000 clients in

all 50 states and 12 foreign countries. I have also served in five presidential campaigns and

multiple gubernatorial, senatorial, and local campaigns.

       3.     A significant portion of LSG’s business involves gathering petition

signatures in support of ballot measures. This portion of our business is non-partisan (many

of our clients in this space are politically progressive) and truly national in scope. We

design, manage, and execute large signature-gathering campaigns across the United States.

       4.     In Arizona, as in most jurisdictions, ballot measure signatures must be

gathered in person; ballot measure petitions circulated online or by mail are not valid in
        Case 2:20-cv-01903-SPL Document 19-2 Filed 10/02/20 Page 3 of 3




Arizona. All our signature-gathering activities for Arizona ballot measures are therefore

conducted in person.

       5.     In the early summer of 2020, our firm was engaged by a number of clients

around the country to conduct in-person campaign activities for various political

committees. Such clients included four ballot measure committees in Arizona.

       6.     Between March 2020 and July 3, 2020, LSG, through its employees and

vendors, gathered approximately 106,777 signatures in person from Arizona voters.

       7.     Between March 2020 and June 30, 2020, LSG, through its employees and

vendors, gathered 192,209 signatures in person from voters outside Arizona.

       8.     These results demonstrate that, although the outbreak of COVID-19 and the

resulting lockdowns have presented certain challenge to in-person campaign activities,

these challenges have ultimately been surmountable for well organized field operations in

Arizona and elsewhere.


       I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.



       Executed on October 2, 2020.
                                                Nathan Sproul, Managing Director

                                                Lincoln Strategy Group




                                            2
